Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 9/28/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under 35 USC 103(a) as being unpatentable over Hongo et al (US 2010/0122957), with further evidence from O’Connor et al (US 2002/0187074).

    PNG
    media_image1.png
    314
    521
    media_image1.png
    Greyscale

Hongo teaches (see abstract, figures) a filtration device substantially as claimed.  Particularly, as seen in fig. 10, it has an inlet 14, inlet volume 54c, a porous membrane 56c, an outlet volume 58c and outlet 16. It also has the top and base layers as claimed.  First and second top openings (14,18).  The structure includes plurality of filter layers as claimed.  Second inlet layer opening is also provided.  See figs. 8, 14, 15 etc.  The layer materials can be transparent [0137].
	The materials include epoxy for the layers [0040].  The “photo-definable” term appears to be only a part of the method of making, and is not a structural limitation.  However, Paragraph [0038] teaches about photo-definable techniques in the microfabrication. Paragraph [0139] teaches the epoxy as EPON SU-8, which is the same negative photo-definable material as applicant has (specification at [0092]).  Regarding the “uniform thickness”, see [0042] teaches uniformity as excellent. The films can be coated – [0161].  Analyte recognition elements are inherent- the references teaches separation at the least by particle size, therefore capable of recognizing particle size (broadest reasonable interpretation).  
	Paragraphs [0037] - [0048] teach that the filtration diaphragm is a thin film (1-50 microns), thus, it is by nature flexible to roll and unroll. Paragraphs [0172] – [0176] teach the total thickness of the stack in figs. 12-15 as 0.5 mm, which would be flexible. The materials listed are metal or polymers, which are inherently flexible, at the least when thin – see [0040]. Applicant’s argument in this regard about Hongo having support for mechanical strength [0048] does not mean that it is made rigid and inflexible.

	Regarding the filter being retaining the unfiltered portion (claim 27), known in the industry as dead-end filter, or discharging the unfiltered portion (claim 34), known as cross-flow filter, both these kinds are well known, and having one for or the other is not inventive, but depend upon the desired application.
	Regarding the new amendments to claim 29 which makes the inlet and outlet from the same surface, Hongo has the inlet and outlet at opposite surfaces.  However, having the inlet and the outlet from the same surface is just an obvious engineering design detail and does not appear to be critical to the invention.  Such designs are also well-known in the art such as taught by O'Connor - see rejection 2 below.
	It is also noted that the claims of the parent, 13/854003, were also similarly rejected, which on appeal was affirmed. The instant claims differ only in “flexibility allowing disposing on a roll or unrolling,” which is shown as inherent in thin films.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under 35 USC 103(a) as being unpatentable over, O’Connor et al (US 2002/0187074), with further evidence from Hongo (as applied in rejection 1 above)
O’Connor teaches a microfluidic multilayer filtration device as shown in the figured copied herein.
inter alia, photolithographic process [0070], which would make the filter device of photo-definable material, and therefore, would have been obvious, if not anticipated.  This type of filters are inherently flexible and thus can be rolled/unrolled. The inlet and the outlet are from the same surface (bottom) - see the figures.  The filter also works as a dead-end filter as contemplated in the claims, or having an outlet for the unfiltered fluid would have been obvious to one of ordinary skill as such constructions are well-known (see Hongo above).  The filter material (55) separates the inlet and the outlet volumes, which are clearly visible in the figures.  Epoxies – [0060], [0080] and several other places, but it is unclear if the filter itself is made of epoxy.  The filter is taught as can be made of a variety of materials [0081] including Mylar®, nylon, etc., which are transparent [0044]..  [0082] teaches that the entire device can be made from the filter material.  Making the filter from photo-lithography, thus, would have been obvious as further evidenced by Hongo.  Coating or coated elements – see [0084-0085].  Analyte recognition by the filter would have been inherent – similar filter like particle size separation, etc. [0081].  Multiple inlet layer openings – see figs. 13-15.

    PNG
    media_image2.png
    669
    577
    media_image2.png
    Greyscale

Regarding the negative photo-definable material, the material is UV cured epoxy – which is negative photo-definable as per applicant’s definition (see specification [0083]).  Uniformity: [0062].
Other features in claims not discussed herein are already addressed in rejection 1 and is the same in this rejection as well.
	It is also noted that the claims of the parent, 13/854003, were also similarly rejected, which on appeal was affirmed. The instant claims differ only in “flexibility allowing disposing on a roll or unrolling,” which is shown as inherent in thin films. Nonetheless, O’Connor teaches the material as flexible in [0076], [0085], [0091][, and other places.
	Response to argument’s: Addressed in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/Krishnan S Menon/
Primary Examiner, Art Unit 1777